Any court of law, any responsible forum, condemns murder. International law also condemns aggression. The killing of children is in particular even more revolting. Ninety-nine children have died in Cuba. They were victims of the hemorrhagic dengue epidemic that took a toll of 156 lives. This epidemic broke out simultaneously in various parts of the country when there had been no news of any cases in other States of the area.
133.	In less than three years our country has suffered the scourge of five grave plagues and epidemics, which have hit our cattle, our plantations and now our people.
134.	Swine fever, blue mold in tobacco,, sugarcane rot, hemorrhagic dengue and, more recently, when we were still in the process of fighting off that last disease, hemorrhagic conjunctivitis. We are convinced that the imperialists, the agencies of the United States Government, are using biological weapons against the people of Cuba. We all know and it has been published even in
. United States official publications that the United States has for many years been developing a very wide and sophisticated arsenal of weapons of this type and carrying out many tests for their possible use.
135.	We all know also that the United States, has used these weapons, particularly during its War against the people of Viet Nam, and many are the United State's" veterans of that war who are still suffering in the United States from the effects of exposure in areas near places where such weapons were used.
136.	In the case of the hemorrhagic dengue epidemic, this is a disease produced by the dengue virus No. 2. The' thorough, serious and detailed studies carried put by Cuba's technical and scientific personnel, who have also had the aid and cooperation of highly qualified experts from other countries, have led to the conclusion' that this virus was deliberately introduced into Cuba.
137.	As a result of a systematic and exhaustive analysis of all the available information from health agencies; and institutions as well as from other sources, we have verified that when the hemorrhagic dengue epidemic appeared in Cuba no epidemic outbreaks of the dengue virus No. 2 had taken place in any of the African or SouthEast Asian countries with which we have relations. Our health authorities have determined that no Cuban or foreign citizen coming from those regions or from other areas had suffered from the disease produced by that virus.
138.	Nor were there outbreaks of dengue virus No. 2 in Latin America or in the Caribbean basin. The last cases registered there date from 1978. On the other hand, we know that the research centers of the United States dedicated to the development of biological weapons have devoted special attention to dengue virus No. 2.
139.	We are firmly convinced that, to the long list of aggressions of all sorts against our people military; economic and political aggressions committed by the Republican and Democratic Administrations that have succeeded one another during 22 years the United States has now added the use of biological weapons.
140.	The President of the Council of State and of the Council of Ministers of Cuba, Commander in Chief Fidel Castro, in speeches on 26 July and 15 September of this year, has denounced the perpetration of this unspeakable new aggression against our people by the United States Government. We have requested the distribution to all those here present of these speeches, which contain numerous references to and much evidence of the admission in official documents of the United States Senate and other bodies that, on various occasions, as part of the activities aimed at the overthrow of the Revolutionary Government of Cuba, the preparation of the use of biological weapons was mentioned.
141.	These facts have not been denied by the responsible authorities of the United States Government, in spite  of the fact that President Fidel Castro has challenged them to state before world public opinion whether or not they have' authorized the Central Intelligence Agency [CIA] to perpetuate such acts.
142.	For more than 20 years we have suffered from all types of aggression from the United States imperialists, and we have accumulated a vast amount of painful experience. But, as President Fidel Castro has stated, "we do not fear the imperialists' threats. They may perhaps know when to start a conflict against us, but what nobody knows is when and how it will end".
143.	It particularly pleases the delegation of Cuba to see you, Mr. Kittani, the Deputy Foreign Minister of Iraq, assume the presidency at this thirty-sixth session of the General. Assembly. Your recognized ability and experience will enable you to guide our work at this session, which we are sure will be no easy task, for the session is being held in an international climate of tension and turmoil in which the policy of blackmail and imperialist aggression threatens to put an end to the precarious and uncertain peace in which we live today. Fraternal bonds of friendship and cooperation link us with your country, and I can assure you that you will not lack the support of the Cuban delegation.
144.	We extend our warm congratulations to the Republic of Vanuatu on its independence, to which we gave our support within the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, and on its having become a full Member of the United Nations.
145.	On 1 September of this year, the twentieth anniversary of the nonaligned movement was commemorated. Its vitality, continuity and fidelity to the cause of national liberation, peace, disarmament, anti-imperialism, anti colonialism, and anti-neocolonialism, its struggle against racism, Zionism and apartheid and its struggle for a just and equitable international economic order have provided the movement with a solid basis for unity and have enabled it to put its stamp of approval on the majority of the most important decisions taken by the Organization.
146.	We reiterate our salute to the 20 years of existence of the movement. To those who would split or destroy it we say that they will fail, that they will find instead that the movement is a powerful instrument of solidarity for the countries of what is known as the third world.
147.	We recall with sorrow that it has not been possible to put an end to the distressing conflict between Iraq and fern. Cuba and its President, Fidel Castro, have endeavored, since the first days of the war and even before its outbreak, to contribute to a peaceful, political, honorable and just solution, Recently, these efforts have been conducted jointly with other ministers of the nonaligned movement, and it is our firm determination to continue to persist in trying to bring about the desired solution to this conflict.
148.	At this, the midpoint of the fourth decade in the life of the United Nations, when one might, think about the triumphs achieved in the implementation of the Charter, as shown especially by the increase in the number of Members of the Organization, that is, the number of countries that have gained their independence and sovereignty when one might think that an international order founded on the principles and purposes of the Charter would by now be given permanent shape, it must be pointed out that the United States Government has cast aside even minimal respect for the norms of peaceful coexistence and the desire for sovereignty of the majority of the States and has laid claim to unacceptable supremacy in all areas of international life, particularly military supremacy, which jeopardizes the carefully wrought structure of peace and international law created in the aftermath of the defeat of the Fascist and Nazi forces in the Second World War.
149.	Mr. Reagan's Government is striving to impose its hegemony on the entire world and arrogantly claims a special place for the United States that would enable it to decide all questions posed in international relations in favor of United States imperialist interests and its transnational corporations. Not even Washington's closest allies escape ill treatment at the hands of the new United States administration, whose policies affect their economic situation and endanger their territories and peoples with no concern for the misgivings of the governments of those allies, nor for the protests or opinions of their populations.
150.	The facts are irrefutable. The opinions of the majorities irritate the self-proclaimed champions of democracy. Those who arrogate for themselves the right to describe as terrorist the leaders of other countries and the prestigious national liberation movements apply terrorism with their military forces all over the world and place themselves beyond the pale of international legality.
151.	With respect to the legal order to be established on the oceans and the importance of rapidly concluding an agreement as a step towards a new international economic order, after eight years of lengthy negotiations at the Third United Nations Conference on the Law of the Sea, the international community has seen with bafflement and indignation how the new United States Administration has rejected the draft convention, ignoring the negotiations already concluded with the participation of the United States delegation and the commitments made, on the pretext of reviewing the text, thus unnecessarily prolonging the work of the Conference.
152.	The participating States now recognize more clearly, in view of the arrogance and aggressiveness of the Government of the United States, as shown by the recent provocations against the sovereignty of the Socialist People's Libyan Arab Jamahiriya, the immediate need for a convention on the sea whether the United States is a party to it or not and even if everyone's aspirations to universality are not achieved an agreement that would sanction internationally the rights proclaimed by many countries over their territorial waters and that would prevent incidents such as that of the Gulf of Sirte.
153.	Recently, at the opening of the InterParliamentary Conference in Havana, the President of the Council of State of Cuba, Fidel Castro, affirmed:
"The United States system is not Fascist, but I am firmly convinced that the group constituting the main core of the current United States Administration is Fascist; its thinking is fascist; its arrogant rejection of every human rights policy is fascist; its foreign policy is fascist; its contempt for world peace is Fascist; its intransigent refusal to seek formulas for honorable coexistence among States is Fascist; its arrogance, its conceit, its arms buildup, its pursuit of military superiority at all costs, its relish of violence and domination, its methods of blackmail and terror; its alliance with Pinochet and with the most brutal regimes of this hemisphere, whose methods of repression, terror, torture and disappearances have taken the lives of tens of thousands of people, often without their relatives even knowing where their bodies lie; and its shameless alliance with South Africa and apartheid are clearly Fascist; its threatening language and its lies are fascist. Never will I say that the people of the United States are fascist, nor their legislative institutions, nor their press, nor their many creative social organizations, nor their strongly enduring, noble democratic conditions and love of freedom.
"Our hopes are founded on the convention that fascism can succeed neither in the United States nor in the world, although it is true that at present a fascist leadership has established itself in the United States over the structure of an imperialist bourgeois democracy; and this is extremely dangerous."
154.	The results of the actions of the current United States Administration have already been felt in all their severity in southern Africa, in the Middle East and in the Caribbean, among other regions. Who can deny that South Africa dared to attack Angola because it is certain of support from the United States?
155.	The visit of UnderSecretary Crocker to South Africa and the meeting between Reagan and Botha, which received such widespread publicity in the United States, as well as the statements rejecting the defense of human rights and the marked interest in making the Pretoria racists fee! they are part of a strategic alliance with the United States, made it possible for them to step up their military and subversive actions against the front-line States and particularly against Angola and Mozambique.
156.	Who can deny that the United States veto of the condemnation of the aggressors against Angola and of sanctions against them constitutes proof of its encouragement and support of the illegal and hateful apartheid regime? The aggression against Angola seeks to extend apartheid's frontiers. It is an aggression not only against Angola but against the whole of black Africa and especially against the countries of southern Africa. The racists must withdraw from southern Angola and stop their acts of hostility against the rest of the front-line States.
157.	Israel is another fundamental link in the strategic alliance advocated by Washington. As in' the case of Pretoria, the Zionist authorities felt that, with Reagan's accession to the White House, their finest hour had arrived and they decided to take advantage of it promptly. The Zionists' main objective is still the same; the genocide of the Palestinian people and its disappearance as a nation. The.. Nazi methods suffered yesterday by the Hebrew people are employed today by Begin against the heroic Palestinian people.
158.	We are certain that the heroic struggle being waged by the Palestinian people, led by the PLC), its sole legitimate representative, will be victorious and that nothing can prevent that people from establishing its own independent State in accordance with its inalienable rights.
159.	The bombings of Lebanon, the aggression against the peaceful nuclear research, center in Iraq, a deed unprecedented in peacetime, the threats against the Syrian Arab Republic and Jordan events which have all taken place in the few short months since the inauguration of the new Yankee Administration these are indications of the consequences of the strategic agreement recently concluded in Washington by Reagan and Begin, aimed at confirming the role of Israel as a pivot of Yankee world strategy.
160.	In the Caribbean and Central America, the United States, in addition to using bacteriological methods against the population, the crops and the cattle in Cuba and giving the green light to the CIA to renew and step up its plots against the lives of the main leaders of the Cuban Revolution and its subversive and destabilizing actions, has intensified its interventionist and genocidal acts in El Salvador, arming and advising a terrorist Government that has murdered over 20,000 children of that noble and heroic people.
161.	Through its vast propaganda machinery, Yankee imperialism, resorting systematically to the most brazen and shameless lies, accuses Cuba of being the cause of the instability in Central America. It is not Cuba but Yankee imperialism that has imposed and protected unpopular and obnoxious Governments whose only virtue has been to protect the system of economic exploitation of the peoples of the region. It is imperialism, with its direct or indirect military intervention through reactionary regimes, which must assume the responsibility for the absence of peace in Central America.
162.	The Government of Cuba has publicly denied that some of the weapons delivered to it by the Soviet Union are being redistributed in Central America. It has affirmed that it is a lie to say that Cuba is supplying any other weapons or ammunition to the Salvadoran patriot and that there are or have been Cuban advisers in El Salvador. These are the facts and, as facts,' they are irrefutable, which does riot imply either a commitment or a moral judgment on the right to give military aid to the forces struggling in El Salvador against the junta, forces whose political representativeness has been recognized by France and Mexico and has just been proclaimed, by an overwhelming vote, by the countries participating in the 68th InterParliamentary Conference.
163.	What is not a lie and cannot be denied by the United States leaders is that military and police advisers from the Governments of the United States and Venezuela are training the genocidal forces of the Christian Democratic Junta of Et Salvador; that the Salvadoran military is being taught the techniques of repression by Pinochet's Fascists in Chile; and that it is with Yankee helicopters, Yankee aircraft, Yankee weapons and Yankee bullets that the Salvadoran people are being murdered.
164.	In a cry for justice based on the principles of international law and the interests of the nations and peoples of the world in search of peaceful solutions to the hotbeds of tension that poison the international atmosphere, the Governments of Mexico and France agreed to recognize the representativeness of the patriots of the National Liberation Front and the Democratic Revolutionary Front, thus trying to reach a negotiated and political solution to this bloody drama. Showing its real interventionist intents and purposes, the United States reacted violently against the FrancoMexican initiative and, using its allies in the Government of Venezuela, compelled these pseudo-democrats to join the worst tyrannies of the continent in a condemnatory statement. Pinochet, Stroessner, Herrera Campms, all in the same bag, with Reagan leading them by the hand, are trying to obstruct the search for a negotiated and political settlement to the civil war in El Salvador.
165.	We wholeheartedly hail Belize's accession to independence after a long struggle to thwart the annexationist intentions of the oppressors of the Guatemalan people and we are pleased to see that in a few hours, Belize will become a full Member of the United Nations.
166.	In Puerto Rico the clamor for an end to that island's colonial status, is increasing. The vast ^majority of the Puerto Rican political organizations, not only those seeking independence, demand that the General Assembly consider Puerto Rico's case at its thirty seventh session, as was approved at the recently concluded session of the decolonization Committee. Cuba supports the right of this brother people to independence and is sure that, in the fulfillment of its obligations, the Assembly will not deny to the Puerto Rican people the right to have its tragic situation considered.
167.	Cuba has always supported the legitimate aspiration of the Argentine people to see the Malvinas Islands come under their national sovereignty, as well as the just demand of the Bolivian people to have an outlet to the sea.
168.	We also support the right of the people of East Timor to self-determination.
169.	In Western Sahara, the Sahraoui people has through its heroism earned the respect and admiration of the whole world. We support its unshakable will to achieve self-determination and independence.
170.	As a consequence of colonialism, Mayotte has been artificially withdrawn from Comorian sovereignty and Madagascar has not yet recovered its rights over the Malagasy islands of Glorieuses, Juan de Nova, Europa and Bassas da India. We trust that the speediest solution can be found for these anachronistic situations.
171.	Just as the self-determination of a people cannot be prevented, so a nation cannot be kept artificially divided. The presence in and virtual occupation of South Korea by the United States prevents peaceful reunification and the end of foreign interference in Korea. The Korean people has built a prosperous and happy country in the north under the leadership of its President, Kim II Sung, and is imbued with the noblest ideals of reunification of the divided homeland.
172.	Cuba supports the Government and the people of Panama in its struggle for the implementation of the agreements on the Canal and supports the Guatemalan people, which has risen up in arms against the cruel tyranny imposed on it since the United States intervention of 1954.
173.	Cuba likewise supports the efforts of the people of Cyprus to preserve its independence, sovereignty and territorial integrity as a united and nonaligned republic.
174.	In SouthEast Asia, we believe that only a negotiated solution can put an end to the existing tensions. Cuba has fully supported the proposals of Viet Nam, Laos and Kampuchea to hold a regional conference for that purpose, with the participation of the other States of the region. At the same time, we emphasize our unswerving recognition of the sole legitimate representative of the Kampuchean people: the People's Government of Kampuchea.
175.	As Chairman of the movement of nonaligned countries, Cuba has lent its good offices and today renews its willingness to continue to do so in the search for a negotiated political solution to the situation in SouthWest Asia. Such a solution should, in our opinion, entail the end of intervention and interference in the Democratic Republic of Afghanistan, together with the necessary international guarantees, and the creation of conditions permitting the normalization of relations among all States in the area on the basis of the principles and purposes of nonalignment.
176.	The second special session of the General Assembly devoted to disarmament will be held in 1982. We all remember that, at the time of the first special session, the heads of State of the countries of the North Atlantic Treaty Organization [NATO] met in Washington and, under pressure from the United States Government, proclaimed their readiness to increase their arsenals. This inauspicious sign allowed us to foresee that progress in the implementation of the decisions adopted by the tenth special session of the General Assembly would be meagre. Since then, the United States has continued to take steps to achieve military superiority, although it becomes clearer every day that its NATO partners are resisting this Yankee pressure for political and economic reasons.
177.	The increase of war expenditures to unprecedented levels, the reduction of the budget for social expenses, applying the painful practice of less butter and more guns, the creation of rapid deployment forces, the decision to install 572 medium-range missiles in Europe, the production of the neutron bomb and of the MX missile system, the increase in the number of nuclear aircraft carriers and Trident submarines, the reactivation of large warships, all are actions which serve to unleash an arms race whose end is impossible to predict.
178.	We are sure that the United States will try its utmost to prevent the convening of the forthcoming special session devoted to disarmament. Even if it is held, the prospects for United States cooperation and contribution to its success are dim.
179.	In June of this year, the People's National Assembly of Cuba expressed its strong and resolute support for the appeal made by the Supreme Soviet of the Soviet
Union to all parliaments and peoples of the world concerning the critical international situation, aggravated as it has been by the dangerous increase in the arms race It was reiterated in that decision that "peace is essential in the struggle for development, since the struggle for peace is tantamount to the struggle for development and implies the uprooting of the deep inequalities still extant as a result of colonial and neo-colonial domination, racial discrimination, racism, Zionism and apartheid
180.	The nonaligned countries, who took the initiative to convene the forthcoming special session, will strive for the success of this new session of the Assembly. Cuba promises to contribute to that cause and hopes that that session will become a battleground for universal peace and the renewal of detente.
181.	My delegation also supports the important proposal submitted to the Assembly by the Soviet Union on the prevention of a nuclear catastrophe through a solemn commitment by all States possessing nuclear weapons, and their leaders, not to be the first to use them in case of conflict.
182.	I should like now to refer to one of the most transcendental problems confronting the world today, namely, the international economic situation.
183.	Cuba has upheld and upholds the view that peace and development are indivisible elements of international relations. We can talk about peace, disarmament and international security; we can take action to limit arms or to ban certain weapons; but we will not really have attained an effective and lasting solution to the tensions, conflicts and contradictions that threaten the world until we find a way of guaranteeing the complete and permanent elimination of inequality among nations through the establishment of a new system of international relations, one that will allow the beginning of a just and equitable new international economic order.
184.	The situation now facing the majority of the developing countries is not new; it has been progressively deteriorating for more than 20 years. However, now, in the middle of the greatest crisis that the capitalist system has suffered in the postwar period, that deterioration has become increasingly swift and far-reaching.
185.	The international agencies, and in particular the ones belonging to the United Nations system, have outlined innumerable plans, adopted many resolutions and convened several conferences to deal with the problems of economic and social development. In all of them, the problems which afflict the countries of the so-called third world have been clearly identified, and in some of them measures have been suggested which, although they do not fully solve these problems, would certainly contribute to lessening their effects. However, in spite of the efforts made, these ideas and initiatives have not made it possible to advance towards a real restructuring of international relations.
186.	Has this perhaps been because of the incapacity of the international organizations involved or the negligence of the developing countries, for whom the effective implementation of a new international economic order is a matter of life and death, or because of the shortage of resources at a global level which prevents the developed countries from fulfilling their obligations to the developing countries? No, these have not been the causes of the failure of the international economic negotiations. This failure has stemmed and still stems from the narrow and intransigent policies and practices of a group of developed capitalist countries which, headed by' the United States, persist in maintaining the privileges and bonuses they have enjoyed for centuries in their relations with the developing countries at the expense of the exploitation and poverty of the latter.
187.	Never before in the history of mankind have the underdeveloped countries seen themselves submitted to such merciless exploitation and such a marked economic penetration as at the present time. The leaders of the developed capitalist countries have endeavored to transfer to the developing countries the effects of the crisis generated by their own structures. The dependency of the developing countries on the economies of the western metropolises has increased to an unprecedented level, through the spiral of external debt, through the continued generation and exacerbation of unfair trade flows, through limiting the access of the third-world countries to the markets of the world and to the technology and the resources available to the capitalist West, through the preservation of unfair and disorderly international monetary relations, and through promoting in the economies of the countries of the developing world an increasing penetration by transnational corporations, which add iniquitous financial profits to practices and policies harmful to the sovereignty, stability and integrity of the countries in which they operate.
188.	The policy followed by the Government of the United States clearly exemplifies what I have just stated. The high interest rates decreed by the Reagan Administration, besides being ineffective in solving the structural crisis of the American economy and harming even the western allies of the United States, impose a new and heavy burden on the underdeveloped countries, raising to unsuspected heights the already unbearable cost of servicing their colossal debts. Furthermore, the United States advocates as a policy a considerable increase of foreign private investments in the developing countries as a sort of magic wand to solve their economic problems.
189.	Nothing could be further from the truth, as the following figures show: between 1970 and 1978, United States investments in the third world reached a total of $8.7 billion, while in the same period the profits of that country from those investments were of the order of some $39.7 billion, representing a profit of $4.5 on each newly invested dollar.
190.	These dollars, then, contribute nothing towards paying the debts of the countries of the developing world; they do nothing to help feed the hungry, cure the sick, educate the illiterate or give work to the unemployed. Their sole use is to fill the bottomless vaults of the transnational corporations and the Federal Government of the United States.
191.	Is that the way to fight underdevelopment and all its consequences? No. Actually, that is an inverse transfer of resources, from the developing countries to the developed market economy countries, the effect of which is the ever-increasing enrichment of opulent societies and the increasingly abject poverty of the underdeveloped countries!
192.	thus, there are today in the developing world 570 million undernourished people, 800 million illiterate adults, 1.5 billion people with no access to medical care, 1.3 billion people with a yearly income of less than $90, 1.7 billion with a life expectancy of less than 60 years, 1,030 million living in inadequate housing, 250 million children who do not attend any school and 1.1 billion unemployed. And this situation is not improving; it is deteriorating.
193.	At the thirty-fourth session of the General Assembly, in October 1979 [31st meeting], Commander in Chief Fidel Castro, President of the Council of State and the Council Ministers of Cuba and Chairman of the movement of nonaligned countries, presented formulas to provide a solution to the unfair situation of the underdeveloped countries. In addition to the cancellation of the external debt of the least developed countries, he proposed the establishment of an additional fund of not less than $300 billion, at 1977 real value, to be distributed from the first years in annual sums of not less than $25 billion. This aid should be in the form of donations and longterm, low-interest soft credits, and other forms of participation.
194.	The real implementation of this proposal would indeed represent in spite of the self-seeking doubts of those who characterize it as unrealistic benefits for the underdeveloped countries and . a true contribution to the eradication of poverty, illiteracy, unsanitary conditions and other consequences of underdevelopment, which have been aggravated by the crises of the capitalist structures. However, in order to carry out a significant battle against underdevelopment, it is essential to have an international political climate governed by peace, detente and full respect for the security of all.
195.	For these reasons we must oppose the arms race, the manufacture of neutron bombs, the deployment of the 572 medium-range missiles in Europe, the production of the MX missile systems at a cost of tens of billions of dollars, of new strategic bombers, of nuclear aircraft carriers, of Trident submarines, the reactivation of big warships from the Second World War, the investment of $1,500,000,000,000, in military expenditures in the next five years, and the greatest arms race in history, as engineered by the United States.
196.	These enormous military expenditures, which can only serve to aggravate the world economic crisis, will have negative repercussions on the living and working conditions Of the working class and can only lead mankind to an unprecedented catastrophe.
197.	The threat of war is real. It is no secret that the brazen, adventurous policy of the imperialist Government of the United States has pushed the world to the brink of the abyss.
198.	As was stated by President Fidel Castro in his opening,, speech to the 68th InterParliamentary Conference:
"We must face these real dangers serenely and courageously. We cannot afford to be pessimistic, for then the battle for peace would be lost beforehand. We cannot be cowardly, for then dignity as well as peace would be lost beforehand. We can and should preserve peace without yielding an inch, backed by the mobilization of the peoples, including those of the United States, and by the immense power of world opinion and the universal conscience, as shown during Viet Nam's heroic struggle; by the current correlation of forces between socialism and imperialism, which the latter vainly seeks to tilt in its favor; by the people's capacity and determination to fight and resist any imperialist aggression; by international solidarity, which can and should be expressed in a thousand different new ways."
